Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 20th, 2022 has been entered. Claims 1-16 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claims 1 and 9 each recite as a whole a method of organizing human activity because the claim recites a method that stores an association of a device (e.g., printer) and a code of a shipped article (e.g., ink cartridge) in memory and determines whether a code of an article attached to the device is identical to the code of the shipped article.  This is a method of managing commercial interactions (e.g., the sale of ink cartridges for printers).  The mere nominal recitation of a processor, memory, consumable articles, and user devices does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of storing and analyzing data related to the shipment of an ink cartridge in a computer environment.  The claimed processor and memory are recited at high levels of generality and are merely invoked as tools to store and analyze data related to the shipment of an ink cartridge.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1 and 9 each further recite storing shipment history and attachment history tables in memory, receiving consumable article information and access tokens, and obtaining codes from consumable articles.  In addition, claims 1 and 9 each further recite executing a shipping process, executing a second shipping process, and not executing a second shipping process.  These processes merely add insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of storing and analyzing data in a computer environment.  Additionally, the recited steps of storing tables in memory, receiving consumable article information and access tokens, and obtaining codes are not indicative of an inventive concept.  Instead, the process of transmitting, receiving, and storing data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., 
using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added), iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  In addition, the recited executing of a shipping process, executing of a second shipping process, and not executing of a second shipping process are not indicative of an inventive concept.  Instead, the shipping process limitations merely add insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2 and 10 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 2 and 10 further narrow the abstract idea of claims 1 and 9 by adding a further data storing step (“changing association data in memory”) and a further data analysis step (“determining whether a cartridge code sent from the first printer is associated with a different printer”).  Claims 2 and 10 do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claims 3 and 11 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 3 and 11 further narrow the abstract idea of claims 1 and 9 by adding a further data analysis step (“determining whether a cartridge code sent from the first printer is associated with a different printer”).  Claims 3 and 11 further recite executing a third shipping process.  This process does not integrate the judicial exception into a practical application.  Instead, the third shipping process merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 4 and 20 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 4 and 20 further narrow the abstract idea of claims 1 and 9 by adding a further data storing steps (“an association of the second device identification information, the specific code, and shipping timing information is stored in the memory,” “store an association of the second device identification information, the second code, and attaching timing information in the memory,” “specify the attaching timing information associated 24with the second device identification information in the memory and the shipping timing information associated with the second device identification information in the memory”) and a further data analysis step (“determine whether the date and time indicated by the specified attaching timing information is before the date and time indicated by the specified shipping timing information”).  
	Claims 4 and 20 further recite the third shipping process.  This process does not integrate the judicial exception into a practical application.  Instead, the third shipping process merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 5 and 13 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 5 and 13 further narrow the abstract idea of claims 1 and 9 by adding a further data analysis step (“determined that the specific code is not identical to the first code”).  Claims 5 and 13 further recite “inform a user of the first device that the first consumable article that was already shipped is to be attached to the first device.”  This process does not integrate the judicial exception into a practical application.  Instead, the process of informing the user regarding the consumable article attached to the device merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, informing the user regarding the consumable article attached to the device is a well‐understood, routine, and conventional function ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 6 and 14 directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 6 and 14 further narrow the abstract idea of claims 1 and 9 by adding a further data analysis step (“determine whether the remaining amount of the specific consumable article is less than a threshold value”).  Claims 6 and 14 further recite the second shipping process.  This process does not integrate the judicial exception into a practical application.  Instead, the second shipping process merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 7 and 15 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 7 and 15 further narrow the abstract idea of claims 1 and 9 by adding further data receiving and storing steps (“receive from the server a code assigned to a consumable article of a shipping target … an association of device identification information for identifying the device and a code that is assigned to the consumable article and received from the server is stored in the memory”).  Claims 7 and 15 further recite “sending a shipping instruction of a consumable article to a server”.  This process does not integrate the judicial exception into a practical application.  Instead, the shipping process merely adds insignificant extra-solution activity to the judicial exception.  As indicated in Applicant’s background section, processes for shipping consumable articles, such as toner containers for printing devices, are well‐understood, routine, and conventional functions ([0003]).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 8 and 16 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 8 and 16 further narrow the abstract idea of claims 1 and 9 by defining that the data received is article identification information for identifying the consumable article.  Claims 8 and 16 do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  More specifically, Applicant argues that the amended claims are not directed towards mental steps (p. 15, para. 2-4).  As discussed more fully above, the claims recite as a whole a method of organizing human activity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628